Van Brunt, P. J.
It seems that the relator was a resident of Hempstead, L. I., arid as such resident lie paid personal taxes in said town; and it is to be *789observed that the taxes of 1890 at Hempstead were to be expended in 1891, and the taxes in January, 1891, in Hew York, were for the same year, and thus the relator would be compelled to pay two assessments for taxes in one year. The mere fact that he happened to be on a visit to his mother on the second Monday of January, 1891, did not make him liable for taxation. It is true that a man may have two residences, one in the city and one in the country; but where his family lives, where he stays the greater part of the time, where he votes, and where he is assessed for personal taxes, is certainly his residence for purposes of taxation. According to the contention of the respondents, if a man came into the city of Hew York to stay a day or two, and was taken sick, and compelled to remain over the second Monday of January in any year, he would be liable to taxation in this city. We do not think that any such claim can prevail, and it must if the relator can be held in the case at bar. The order should be reversed, and the assessment vacated, with $10 costs and disbursements.
O’Brien, J., concurs.